DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
 
Status of Claims
Pending: 
28-37, 59-78
Withdrawn: 
NONE
Rejected:
28-37, 59-78
Amended: 
59-64, 69-75
New: 
NONE
Independent:
28, 59, 69


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 28-37, 59-78 are rejected under 35 U.S.C. 103 as being unpatentable over Newton (US 5,833,775) in view of Selepack (US 5,976,279) and teaching reference “ASM Handbook Vol 20: Materials Selection and Design” p 383-386.

cl. 28
cl. 29
cl. 30
Newton

Melt comp.
Melt comp. UBC
Article comp. cl. 29
Melt comp.

Mn
0.45-0.95
≥0.50
0.7-1.2
0.50-1.1
0.7-1.3
Mg
1.3-1.95
≥1.4
1.5-2
1.25-1.8
1.0-1.5
Cu
0.10-0.5
≥0.15
0.2-0.6
0.15-0.4
0.3-0.6
Fe
0.2-0.7
≥0.3
0.28-0.45
0.2-0.7
0.3-0.7
Si
0.1-0.5
≥0.15
≥0.10
0.15-0.5
-0.5
Other

≤0.05% impurities ea.
≤0.15% impurities total

≤0.03% impurities ea.
≤0.1% impurities total

Process
Form melt into cast strip, casting above recryst. temp
Hot roll to 0.06-0.12 in
Hot mill anneal 725-900F
Cold roll to 0.020-0.04 in w reduction ≤73%
Inneranneal 500-850F
Cold roll 0.009-0.013 in w reduction ≤73%
Stabilize anneal T≥248F



*Innerannealed strip is cooled by quenching and/or nitrogen purge

*Reduction between annealing ≤73%




Reduction between annealing ≤73%
Cast w nozzle tip 10-25mm

Hot roll w reduction ≥70%
Hot mill anneal 700-900F
Cold roll w reduction <65%

Interanneal 600-900F
Final Cold roll to 0.0096-0.015 in w reduction <65%
**No Stabilize anneal

% scrap
of melt
At least part (cl. 28)
≥75%

≥80%
≥95%
% prime
Article comp.
-
≤20%

≤15%


Table 1: cl. 28-30 vs. Newton
Basic Process Steps and Parameters Indep. cl. 28, 59, 69; depend. cl. 29-37, 60-68, 71-78 
Newton teaches a method for making an Al-Mn alloy sheet from up to 95% molten scrap from used beverage containers (column 5 lines 8-15), said method comprising steps of: continuous casting a strip typically 12.5-25.4 mm (column 9 lines 47-48) with a nozzle tip (column 9 lines 21-29), hot rolling (column 9 lines 55-56, column 13 line 31) at least 70% reduction (column 9 lines 57-58), hot mill annealing (column 10 lines 5-7, wherein Newton describes conditions consistent with a batch anneal at column 10 lines 12 & 18- i.e. coiling and maintaining time ≥0.5 hr), 1st cold rolling with a total reduction 45-85% (column 10 lines 48-49), interannealing 600-900F (column 10 lines 61-62, column 11 lines 1-4, either continuous or batch), and final cold rolling with a reduction 45-80% (column 11 lines 20-26);

cl. 28
cl. 59
cl. 69
Newton

Melt comp.
Alloy comp.
Alloy comp.

Mn
0.45-0.95
0.7-1.2
0.7-1.2
0.7-1.3
Mg
1.3-1.95
1.5-2
1.5-2
1.0-1.5
Cu
0.10-0.5
0.2-0.6
0.2-0.6
0.3-0.6
Fe
0.2-0.7
0.28-0.45
0.28-0.45
0.3-0.7
Si
0.1-0.5
0.1-0.25
0.1-0.25
-0.5
other




process
Form melt into cast strip, casting above recryst. temp
Hot roll to 0.06-0.12 in
Hot mill anneal 725-900F
Cold roll to 0.020-0.04 in w reduction ≤73%
Inneranneal 500-850F
Cold roll  w reduction ≤73%
Stabilize anneal T≥248F



Melt 800-1050F, 
Hot roll to 0.06-0.12 in
Hot mill anneal 725-850F
Cold roll to 0.020-0.035 in w reduction ≤73%
Inneranneal ≥500F
Cold roll  w reduction ≤73% to thickness 0.005-0.013 in
Stabilize anneal T≥248F

Cast w nozzle tip 16-19 mm
Cast temperature 900-1050F
Hot roll w reduction ≥70% to 0.06-0.09 in
Hot mill anneal 725-850F
Cold roll to 0.020-0.035 in w reduction <65%
Inneranneal 710-850F
Quenching and/or N2 purge
Cold roll  w reduction <70% to thickness 0.009-0.013 in
Stabilize anneal T≥248F

Cast w nozzle tip 10-25mm

Hot roll at 850-1050F to 0.06-0.11 in
Hot mill anneal 700-900F
Cold roll w reduction <65%

Interanneal 600-900F
Final Cold roll to 0.0096-0.015 in w reduction <65%
**No Stabilize anneal

% scrap
of melt
At least part (cl. 28)
≥80%

≥95%
% prime
Article comp.
-
≤15%



Table 2: independent claims 28, 59, 69 vs. Newton

Melt composition (cl. 28-34, 60-65, 70-75), article composition (cl. 29, amended cl. 59-61, amended cl. 69, 70, amended cl. 73-74)
Newton teaches the melt composition comprises (in wt%): 0.7-1.3% Mn, 1.0-1.5% Mg, 0.3-0.6% Cu, 0.3-0.7% Fe, and ≤0.5% Si (column 4 lines 2-6), which overlaps the melt composition in instant independent claims 28, as well as dependent claims 29-34, amended claims 60-61, amended claim 63, 70-75. Newton teaches the rolling stock composition comprises (in wt%): 0.7-1.3% Mn, 1.0-1.5% Mg, 0.38-0.45% Cu, 0.5-0.6% Fe, ≤0.5% Si (column 4 lines 35-42), which overlaps or touches the boundary of the alloying ranges of the article composition in instant claims 29, amended cl. 59-61, 63, amended claim 69 (see Table 1 above for comparison). Concerning amended minimum of 1.55% Mg (claims 73, 74), Newton’s teaching of “about 1.5 % Mg” is a close approximation of the claimed minimum of 1.55% Mg, and therefore meets the instant limitation. Newton teaches the reduction in the cold rolling 
Stabilize Annealing (indep. cl. 28, 59, 69; dependent cl. 29, 33-37, 60, 64-68, 70, 74-78)
Newton does not teach heating to ≥248°F for stabilize annealing (independent claims 28, 59, 69; dependent claims 29, 33-37, 60, 64-68, 70, 74-78). However, Selepack, also drawn to casting, working, and heat treating aluminum strips for bodystock, teaches that a stabilize anneal of 300-500°F after final cold rolling is effective to improve strength properties (column 3 lines 23-25, column 11 lines 33-35, column 13 lines 39-40), and is held to stabilize/prevent loss of strength properties during long-time exposure (for a definition of “stabilize annealing”, see teaching reference “ASM Handbooks: Vol 20” p 386, under “H Tempers”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to have stabilize annealed as taught by Selepack, after the process of forming can stock taught by Newton, in order to provide the predictable purpose of improving/stabilizing properties. 
Quenching or quenching and/or N2 purge (cl. 29, 32, 34-36, 61, 64, 65, 67, 69, 75-77)
Concerning claim 32, Newton teaches an overlapping melt composition (see Table 3 below), scrap %, and final cold roll gauge. Newton does not mention cooling after intermediate annealing by quenching or quenching and/or N2 purge (cl. 29, 32, 34-36, 61, 64, 65, 67, 69, 75-77). However, Selepack mentions quenching is effective for shortening the process time (column 8 lines 46-51), and appears to have no significant impact on mechanical properties 
% Scrap (cl. 28-32, 59-64, 69-73)
Because Newton teaches using up to 95% molten scrap from used beverage containers (column 5 lines 8-15), Newton overlaps the claimed % scrap and % prime in instant claims 28-32, 59, amended claim 60, amended claims 62 & 63, 64, 69-73. Newton at abstract teaches said Al-Mg-Mn alloy strip is intended for drawn and ironed container bodies (which includes body and end can stock). 
Annealing with batch or continuous heaters (cl. 33-37, 64-68, 74-78)
Concerning claims 33, 64, 74 which mentions stabilize annealing with a batch heater, it would have been within the level of one of ordinary skill in the art, given the disclosure of Selepack, to have stabilize annealed with a batch heater, because Selepack teaches any heater can be used for the stabilize anneal (column 9 lines 11-12).
Concerning claims 34-37, 65-68, 75-78, as stated above, Newton teaches interannealing in a batch heater, and Selepack teaches stabilize annealing in a continuous or batch-type manner (column 9 lines 11-12).
Nozzle tip (cl. 34, 65, 69, 75)
Concerning claim 34, 65, 69, and 75, Newton teaches casting with a nozzle tip 10-25 mm (column 9 lines 20-29), as well as overlapping process steps and parameters (see discussion & Tables above).
Properties  (cl. 37, 68, 78)
Concerning claims 37, 68, and 78, which mentions YS, UTS, elongation, and earing, examples 3 and 4 in Table II of Newton teach UTS, YS, elongation, and earing within the claimed minimums.
Miscellaneous
Concerning claim 59, Newton teaches a strip temperature of 850-1050F post casting and before entering the hot mill (column 9 lines 55-56), which overlaps the claimed cast output temperature.
Concerning claims 60-78, Newton teaches overlapping melt composition, alloy composition, nozzle tip size, % scrap, hot rolling gauge, hot mill anneal temperature, intermediate cold rolling gauge, interanneal temperature (and batch furnace), % reduction, article composition, final cold rolling gauge, stabilize annealing temperature (and furnace type of batch or continuous, see discussion of secondary reference Selepack above) see discussion and Tables above.
Instant claims 31, 62, 72 mention “the reduction level necessary to realize the full hard condition is about 73% or higher”. Because the prior art of Newton teaches overlapping process steps and parameters applied to an overlapping alloy, then substantially the same potential % reduction would be expected to realize the full hard condition, as presently claimed. 




Response to Amendment
In the response filed on January 20, 2021, applicant amended claims 59-64, 69-75, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
Applicant’s argument that the instant invention is allowable because the prior art of Newton teaches 3 cold rolling steps (in column 13 lines 22- column 14 lines 63), whereas the instant claims consist of 2 cold rolling steps, has not been found persuasive. Newton teaches an embodiment with 2 cold rolling steps (see Newton at column 9, line 47-column 11, line 26, claim 1, examples 1-10, etc.), which overlaps the claimed steps and parameters. While Newton additionally teaches an embodiment with 3 cold rolling steps, Newton does not require 3 cold rolling steps. 
Applicant’s argument that the instant invention is allowable because there is no motivation to combine Selepack’s stabilize annealing step with the method of Newton has not been found persuasive. As set forth supra, Selepack teaches that a stabilize anneal of 300-500°F after final cold rolling is effective to improve strength properties (column 3 lines 23-25, column 11 lines 33-35, column 13 lines 39-40), and is held to stabilize/prevent loss of strength properties during long-time exposure (definition of “stabilize annealing”, see teaching reference “ASM Handbooks: Vol 20” p 386, under “H Tempers”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to have stabilize annealed as taught by Selepack, after the process of forming can stock taught by Newton, in order to provide the predictable purpose of improving/stabilizing properties. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/             Primary Examiner, Art Unit 1733                                                                                                                                                                                                                                                                                                                                                                                                   

/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        2/4/2022